Exhibit 10.25
INDEFINITE TERM EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) made and entered into as of the
24th day of February, 2011, between Euronet Card Services SA, a company duly
organized and existing under the laws of Greece, with its registered address at
1, Sachtouri Str. & Poseidonos Ave., 176 74 Athens, Greece, company registration
nr: 58617/01NT/B/05/72, represented by Kevin Caponecchi (“Employer”), and Nikos
Fountas, (“Executive").
     WHEREAS, Executive acts as Senior Vice President & Managing Director of
Euronet’s EFT Division.
     WHEREAS, Employer and Executive are entering into this Agreement to
formalize the terms and conditions upon which Executive will be employed.
NOW, THEREFORE, in consideration of the premises and the mutual undertakings and
covenants contained herein, the parties hereto agree as follows:
1. Employment
Employer hereby employs Executive, and Executive hereby accepts employment from
Employer upon the terms and conditions hereinafter set forth.
2. Term
The term of this Agreement shall be for an indefinite period.
3. Position and Duties
Executive shall hold the position of Managing Director. Executive represents
that he is fully qualified to perform the duties customarily incident to such
position. Executive shall report to the President of Euronet Worldwide, Inc.,
Employer’s ultimate parent company, regarding the affairs of the Employer’s
business. Executive’s duties and responsibilities hereunder shall always be
subject to the policies and directives of Employer as communicated from time to
time to the Executive.
4. Location
The normal place of work is 1, Sachtouri Str. & Poseidonos Ave., 176 74 Athens,
Greece, but the Employer reserves the right to change this to any place within
the greater Attica region. The Executive acknowledges that he will work at any
other location in the country as shall be requested by the Employer from time to
time and will also travel abroad in order to meet the requirements of the
business.
5. Salary
a) Employer shall pay an annual salary in the amount of € 275,000. This amount
shall be paid in fourteen monthly installments, twelve of these being payable in
arrears at the end of each month, one being paid as a Christmas bonus, half as
an Easter bonus and half as an annual holiday allowance.

 



--------------------------------------------------------------------------------



 



b) All payments of salary made pursuant to this Section 5 shall be subject to
all applicable withholdings as required by Greek law.
6. Executive Benefits
a) In addition to annual salary the Executive shall be entitled to the exclusive
use of a car provided by the Employer. All expenses associated with the use of
the car will be paid by the Employer in accordance with its policies in place
from time to time. The car will be replaced every seven years or earlier.
b) Employer will pay all other benefits, including without limitation health
benefits, in accordance with policies of the Employer in place from time to
time.
7. Expenses
Employer shall pay or reimburse Executive for all expenses reasonably related to
the business of Employer and Executive’s performance of his duties hereunder,
including expenses for entertainment, travel, and similar items, subject only to
Executive’s obligation to present expense statements, vouchers and other
supporting documentation as Employer may request to verify said expenses and to
comply with local recordkeeping requirements in request of such expenses.
8. Working hours
It is expressly agreed that due to the nature of the Executive’s managerial
duties, the Executive is not entitled to any “overwork” or overtime pay or extra
pay for any other work (including work on Sundays, days of leave, public
holidays and at night). In any event, it is expressly agreed that the
Executive’s salary covers compensation for “overwork,” overtime, night work,
additional work, work on Sundays and on holidays or outside the normal place of
work.
9. Holidays
The Executive is entitled to paid annual leave and a holiday allowance in
accordance with Greek labour laws applicable from time to time.
10. Confidentiality
a) At any time during or after the expiration of termination of this Agreement,
Executive shall not, without the prior written consent of Employer, divulge or
release (including by statement, deposition or as a witness) to any person not
employed by Employer, or any firm, institution, corporation, or under common
control with Employer, any information, documents or computer data about or
related to Employer’s business or that of its principals, including without
limitation any information, data, sales figures, projections, estimates,
customer lists, tax records, personnel history, accounting procedures or
promotions, all of which shall be considered and kept confidential as the
private and privileged information of Employer (“Confidential Information and
Documents”).
b) Upon expiration or termination of this Agreement, Executive shall deliver to
Employer originals and/or copies of all such Confidential Information and
Documents within his possession or control.

 



--------------------------------------------------------------------------------



 



11. Restrictive Covenant
In consideration of the salary provided for in Section 5 above, Executive agrees
that for a period of one (1) year after the expiration of termination of this
Agreement, Executive will not, directly or indirectly, own, manage, operate,
control, be employed by, or be connected in any manner with, the ownership,
management, operation, or control of any entity engaged in any area of business
that is conducted as of the time of such termination by Euronet’s EFT Division.
12. Corporate Property
Executive agrees that all products, creations, know-how or procedures conceived,
invented, discovered, utilized or executed by the Executive during his
employment are and shall remain the sole and exclusive property of Employer, and
will not be divulged, published, revealed, or made available by him to any
person not employed by Employer or any firm, institution, corporation or entity
not controlled by controlling, or under the common control with Employer and in
this regard, Executive hereby assigns to the Employer any and all right, title,
and interest he has or may have therein.
13. Termination
The Employer may terminate the Agreement with or without prior notice, on giving
written notice of termination and subject to the payment of redundancy
compensation pursuant to the provisions of Greek labour law. For the purposes of
calculating redundancy compensation, the Employer recognises continued prior
service of the Executive since 14 March 2000. The Executive shall be entitled to
terminate the Agreement with the Employer on giving three months prior written
notice.
14. Waiver of Breach
No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged. No evidence of any waiver or modification shall be
offered or received in evidence in any proceeding or litigation between the
parties hereto arising out of or affecting this Agreement, or the rights of
obligations of the parties hereunder, unless such waiver or modification is in
writing, duly executed as aforesaid. The parties further agree that the
provisions of this paragraph may not be waived except as herein provided.
15. Survival of Certain Provisions
It is understood and agreed that the provisions of Sections 10, 11 and 12 shall
survive the termination of this Agreement.
16. Notices
Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing, and if sent by registered mail.
     To Executive: Nikos Fountas,

 



--------------------------------------------------------------------------------



 



     1, Sachtouri Str. & Poseidonos Ave., 176  74 Athens, Greece
     To Employer:
     1, Sachtouri Str. & Poseidonos Ave., 176  74 Athens, Greece
     Attn: Chief Legal Counsel
17. Entire Agreement
This Agreement contains the complete agreement concerning the services to be
provided by Executive to Employer and Employer’s obligations to Executive and
shall on the effective date supersede all other agreements between the parties.
The parties stipulate that neither has made any representation with respect to
the subject matter of this Agreement or any representations, including the
execution and delivery hereof except such representations which are specifically
set forth herein. Each of the parties hereto acknowledges that he or it has
relied on his or its own judgment in entering into this Agreement. The parties
hereto further acknowledge that any payments or representations that may have
heretofore been made by either of them to the other are of no effect and that
neither of them has relied thereon in connection with his or its dealings with
the other.
18. Governing Law and Jurisdiction
This Agreement shall be governed in all respects by the laws of Greece and any
disputes that cannot be resolved amicably shall be referred to the courts of
Athens.
19. Captions and Severability
The captions in this Agreement are for the convenience of reference only and
shall not limit or otherwise affect the meaning of the provisions hereof. If any
provision of this Agreement or the application thereof shall, to any extent, be
determined to be invalid, unenforceable or contrary to law, the validity of the
remaining provisions of this Agreement shall in no way be effected thereby and
shall be enforceable to the fullest extent possible.
20. Counterparts
This Agreement may be executed in two counterparts, each of which shall be
deemed as an original, and both of which will constitute the same Agreement.
IN WITNESS HEREOF, the parties hereto have executed this Agreement as of the day
and year first above written.
By: /s/ Nikos Fountas                    
Nikos Fountas

 



--------------------------------------------------------------------------------



 



Euronet Card Services S.A.

         
By:
  /s/ Kevin Caponecchi
 
Kevin Caponecchi  
 
 
  Director    

 